DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on 30 August 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14 and 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 August 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Haim et al. (US Serial No. 2013/0323636).
Regarding claims 1, 4, 7, and 8; Bar-Haim et al. teaches an electrostatic ink composition comprising: (a) a carrier liquid; (b) particles comprising (i) a polymer having a melt flow rate of less than 60g/10 min, (ii) a colorant; and (c) a charge director [0023-0028].  Bar-Haim et al. teaches the polymer of the particles in the electrostatic ink composition include copolymers of ethylene and acrylic and methacrylic acid monomers [0046].  The particles of the ink composition may comprise two different polymers having acidic side groups; a first polymer having a melt flow rate of about 10 g/10min to about 50 g/10 min, and a second polymer having a melt flow rate of about 50 g/10min to about 120 g/10 min [0051-0052], employed in a ratio from about 10:1 to about 2:1 [0053].  Bar-Haim et al. teaches suitable polymers to be employed in the present 
Bar-Haim et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Bar-Haim et al. does not specifically disclose an embodiment containing  a carrier liquid;  5a first resin comprising a copolymer of an alkylene monomer and a methacrylic acid monomer; and a second resin comprising a copolymer of an alkylene monomer and an acrylic acid monomer, wherein the second resin constitutes at least 35 wt.% of the total amount of resin.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare composition containing  a carrier liquid;  5a first resin comprising a copolymer of an alkylene monomer and a methacrylic acid monomer; and a second resin comprising a copolymer of an alkylene monomer and an acrylic acid monomer, wherein the second resin constitutes at least 35 wt.% of the total amount of resin, based on the invention of Bar-Haim et al., and would have been motivated to do so since Bar-
Regarding claims 2, 3, and 12; Bar-Haim et al. teaches other polymers to be suitable for use in the present invention, in addition to those having acidic side groups as listed above, include ethylene vinyl acetate copolymers, and can be used in combinations thereof [0046]. 
Regarding claims 5, 6, and 9; Bar-Haim et al. teaches polymers comprising acidic side groups can be a copolymer of ethylene and an ethylenically unsaturated acid of either acrylic or methacrylic acid, wherein the ethylenically unsaturated acid of either acrylic or methacrylic acid constitute from 5 wt% to about 25 wt% of the copolymer [0050].  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP §2144.05.
Regarding claim 10; Bar-Haim et al. teaches another suitable polymer to be employed in the present invention includes NUCREL 925 (melt flow rate 25 g/10 min) [0062].
Regarding claim 11; Bar-Haim et al. teaches a mixture of three polymers NUCREL 925 (first polymer), NUCREL 2806 (second polymer), and BYNEL 2022 (third polymer) in a ratio of 72:18:10, thus Bar-Haim et al. teaches the addition of a third resin in an amount of at least 1 wt. % [0082-0083].
Regarding claim 13; Bar-Haim et al. teaches the particles may comprise a polymer having a melt viscosity of 15000 poise or less [0054].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767